Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reasons for allowance are as previously stated. Applicant has submitted documents for review via IDS which pertain to photoinitiators. While photoinitiators are known, using them with the closest prior art would amount to impermissible hindsight. The previous primary reference US 20110299167 by Woolf is the closest structure to that instantly claimed, specifically Fig. 8a, in which Woolf’s dielectric layer is interpreted as the instant “selective light modulating layer”.  Woolf does not identify any polymeric materials as part of the dielectric layer. Secondary art JP 02-072700 by Nakamura teaches an insulating (dielectric) layer which is polymeric, but does not include the claimed photoinitiator- Nakamura describes a radical initiator that is not photoinitiated (translation p.2 paragraph 5). Modifying this secondary reference would amount to impermissible hindsight because Nakamura already describes suitable initiators and one of ordinary skill has already altered Woolf with Nakamura. None of the supplied references refer to photoinitiated layers as dielectric layers, i.e. they are not suitable to replace Nakamura.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        1